                     Case 3:16-cr-01333-BAS Document 105 Filed 10/18/19 PageID.544 Page 1 of 3
         ,, Depanm~,1t of Justice                                  PROCESS RECEIPT AND RETURN
         ited States Marshals Service
                                                                                                                                                        COURT CASE NUMBER
PLAINTIFF
 UNITED ST ATES OF AMERICA                                                                                                                              16CR1333          '3/lr5
 DEFENDANT
 ACHARA YY A RUP AK

                         NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPtRTY TO
                                                                                                                                           '
 SERVE                   Wells Fargo Bank NA                                                                                                                   DC1 1 S 20\9
        AT •             ADDRESS (Street or RFD. Aparrment No., Cily, Srate. and ZIP Code)

                          610 1st Avenue, San Diego, CA, 92101
                                                                                                                                   1   Num
      SEND NOTICE OF SERVICE TO REQUESTER AT NAME AND ADDRESS BELOW                                                                I   with this Form - 285
 ----------------------------------------------~---------------------
       LUELLA M. CALDITO                     Number of parties to be served
                     Assistant United States Attorney                                                                              1   in this case
                     United States Attorney's Office
                                                                                                                                   1
                     880 Front Street, Room 6293                                                                                       Check for service on U.S.A.
                     San Diego, CA 92101-8893
 ----------------------------------------------------------'-----------
 SPECIAL INSTRUCTIONS OR OTHER INFORl\lA TION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Address, All
 Telephone Numbers, and Estimated Times Available For Service)



 Please serve Branch Manc1ger, Wells Fargo Bank NA, with the attached Subpoena. If you have questions, contact John Scruggs at (619) 546-8046


                                             riginator requesting service on behalf of.                                                TELEPHONE NUMBER                       DATE
                                                                                                                181 PLAINTIFF
      ---,,.<-t--=--"-----------LUELLA M. CALDITO, AUSA • DEFENDANT                                                                    (619) 546-6732                         10/09/2019

                              SP ACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total
 number of process indicated.                  Total Process       District of Origin       District to Serve       Signature of Authorized USMS Deputy or Clerk                      Date
 (Sign only jirsr USM 285 1fmore !hem
 one u,:'v! 285 is submilled;
                                               No.
                                                             I     No.   1£                  Nojj_                          ~~                                                      Jot-y /J 'f
 I hereb )• certi f)• and return that rrslhave personall y served,        D - evidence of service, D have executed as shown in "Remarks", the p rocess described on the
                                                                     have legal
     individual, company, corporation, etc. at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.
     D I hereby certify and   return that I am unable to locate the individual, company. corporation, etc, named above (See remarks helcrn1.

 Name and title of·                                                                                                                                   A person of suitable age and discretion then residing
                                                                                                                                                      in the defendant's usual place of abode.

     Address (comple/e only 1fd,jjere111 rhcm shown above)                                                                                Date of Service




       Service Fee          Total Mileage Charges       Forwarding Fee              Total Charges               Advance Deposits               Amount Owed to US Marshal           Amount or Refund
                            (mcludtng endeavors)                                                                                               or



     REMARKS




     PRIOR EDITIONS MAY BE USED                         SEND       ORIGINAL+ 2 COPIES                to USMS                                                          FORM USM 285 (Rev. 12/15/80)

1.      clERk OF CoORT                  2.     USMs Record                     3.     Notice of Service                4.   B11/,ng Statement                    5.     Acknowledgment
           Case 3:16-cr-01333-BAS Document 105 Filed 10/18/19 PageID.545 Page 2 of 3


. AO 88B (Re, . 12/13) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                            Southern District of California

                UNITED STATES OF AMERICA
                                                                                 )
                                 Plaintiff                                       )
                                    V.                                           )        Civil Action No.         16CR1333-BAS
                          Acharayya Rupak                                        )
                                                                                 )
                                Defendant                                        )

                          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  To:                                        Wells Fargo Bank NA, 610 1st Avenue, San Diego, CA 92101

                                                         (Name ofperson to whom this subpoena is directed)

     ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to pennit inspection, copying, testing, or sampling of the
 material: See Attachment A. In lieu of production in person, you may send the documents by mail to the below address
           or by email to Joann Blas Ortiz at Joann.Blas.Ortiz@usdoj.gov.


   Place: United States Attorney's Office                                                  Date and Time:
          Asset Recovery Section, Attn. Joann Blas Ortiz                                                        11/12/2019 10:00 am
          880 Front Street, Room 6293, San Diego, CA 92101

      0 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  IPlace                                                                                 IDate and Time,

         The following provisions of Ped. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:          10/09/2019

                                     CLERK OF COURT
                                                                                              OR

                                             Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
 United States of America                                                                           , who issues or requests this subpoena, are:
  Luella M. Caldito, Assistant U.S. Attorney, 880 Front Street, Rm. 6293, SD, CA 92101, Luella.Caldito@usdoj.gov,

                                 Notice to the person who issues or requests this subpoena
 A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
 it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 3:16-cr-01333-BAS Document 105 Filed 10/18/19 PageID.546 Page 3 of 3


                v. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

        .ction No. 16CR1333-BAS

                                                         PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)                 \AJLU S li'- •J....'.:)                D     C(     l, \   k
on (date)

            ~' I served the subpoena by delivering a copy to the named person as follows:

                             lfAOIDlL                                                           on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                            Q              for travel and $            0                 for services, for a total of$                    0.00



            I declare under penalty of perjury that this information is true.


Date:            Io -( 6-(         9                                                        ~~          saver ,ssignure


                                                                                            s,+~ g1~.;J T)l<Sra
                                                                                                      Printed name and title



                                                                                       U.S. MARSHALS SERVICE
                                                                                       U.S. COURTHrJUSE
                                                                                       ~33 WEST Bli't0A-DWA¥s;SUITE 100
                                                                                       SAN DIEGO, CA 92101
Additional information regarding attempted service, etc.:
